COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00027-CV


IN RE DAVID GLEN HARRIS                                                  RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 096-262265-12

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      The court has also considered the three motions that relator filed with his

petition for writ of mandamus, which include “Motion To Suspend The Rule For

Proof Of Service,” “Relator’s Request That His Pleadings Be Held To A Less

Stringent Standard,” and “Relator’s Motion To Compel Court Reporter To Provide

Relator With Copy Of Record.” The motions are denied.


      1
       See Tex. R. App. P. 47.4, 52.8(d).
                                         PER CURIAM

PANEL: WALKER, GARDNER, and MEIER, JJ.

DELIVERED: February 5, 2015




                              2